—Orders of disposition, Family Court, Bronx County (Clark Richardson, J., upon fact-finding and dispositional decisions of Marjory Fields, J.), entered on or about August 23, 1999, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children, and committed the guardianship and custody of the subject children to the Commissioner of Social Services and petitioner agency, unanimously affirmed, without costs.
Family Court properly declined to enter a suspended judgment in view of respondent’s failure, over the lengthy period of the children’s placement, to ameliorate the conditions that led to their placement (see Matter of Michael B., 80 NY2d 299, 311; Matter of Lauren Annette McL., 270 AD2d 102, lv denied 95 NY2d 755; Matter of Sharlese Danielle S., 294 AD2d 267). Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.